NUMBER 13-21-00287-CR

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI – EDINBURG


TINA RENEE CARROLL,                                                        Appellant,

                                              v.

THE STATE OF TEXAS,                                                          Appellee.


                   On appeal from the 25th District Court
                       of Gonzales County, Texas.


                         MEMORANDUM OPINION

               Before Justices Longoria, Hinojosa, and Silva
                  Memorandum Opinion by Justice Silva

      Following a jury trial, appellant Tina Renee Carroll was found guilty of delivery of

a controlled substance under Penalty Group 1, namely methamphetamine, in an amount

of four grams or more but less than 200 grams, a first-degree felony. See TEX. HEALTH &

SAFETY CODE ANN. § 481.112(d). The trial court sentenced Carroll to eighteen years’

imprisonment, a sentence enhanced by a prior felony drug conviction. See TEX. PENAL
CODE ANN. § 12.42(c)(1) (providing for a term of “not more than 99 years or less than 15

years” for repeat felony offenders on trial of a first-degree felony).

       Carroll’s court-appointed appellate counsel has filed an Anders brief stating that

there are no arguable grounds for appeal. See Anders v. California, 386 U.S. 738, 744

(1967). We affirm.

                                    I.     ANDERS BRIEF

       Pursuant to Anders, Carroll’s court-appointed appellate counsel filed a brief and a

motion to withdraw with this Court, stating that his review of the record yielded no grounds

of reversible error upon which an appeal can be predicated. See id. Counsel’s brief meets

the requirements of Anders as it presents a professional evaluation demonstrating why

there are no arguable grounds to advance on appeal. See In re Schulman, 252 S.W.3d

403, 406 n.9 (Tex. Crim. App. 2008) (orig. proceeding) (“In Texas, an Anders brief need

not specifically advance ‘arguable’ points of error if counsel finds none, but it must provide

record references to the facts and procedural history and set out pertinent legal

authorities.” (citing Hawkins v. State, 112 S.W.3d 340, 343–44 (Tex. App.—Corpus

Christi–Edinburg 2003, no pet.))); Stafford v. State, 813 S.W.2d 503, 510 n.3 (Tex. Crim.

App. 1991).

       In compliance with High v. State, 573 S.W.2d 807, 813 (Tex. Crim. App. [Panel

Op.] 1978) and Kelly v. State, 436 S.W.3d 313, 319–22 (Tex. Crim. App. 2014), Carroll’s

counsel carefully discussed why, under controlling authority, there is no reversible error

in the trial court’s judgment. Carroll’s counsel also informed this Court in writing that he

(1) notified Carroll that counsel filed an Anders brief and a motion to withdraw;


                                              2
(2) provided Carroll with copies of both pleadings; (3) informed Carroll of her rights to file

a pro se response, to review the record prior to filing a response, and to seek discretionary

review in the Texas Court of Criminal Appeals if this Court finds that the appeal is

frivolous; and (4) provided Carroll with a form motion for pro se access to the appellate

record with instructions to sign and file the motion with the court of appeals within ten

days by mailing it to the address provided. See Anders, 386 U.S. at 744; Kelly, 436

S.W.3d at 319–20; Stafford, 813 S.W.2d at 510 n.3; see also In re Schulman, 252 S.W.3d

at 409 n.23. An adequate time has passed, and Carroll has not requested access to the

record nor filed a pro se response.

                                II.    INDEPENDENT REVIEW

       Upon receiving an Anders brief, we must conduct a full examination of all the

proceedings to determine whether the case is wholly frivolous. Penson v. Ohio, 488 U.S.

75, 80 (1988). We have reviewed counsel’s brief and the entire record, and we have found

nothing that would support a finding of reversible error. See Bledsoe v. State, 178 S.W.3d

824, 827–28 (Tex. Crim. App. 2005) (“Due to the nature of Anders briefs, by indicating in

the opinion that it considered the issues raised in the briefs and reviewed the record for

reversible error but found none, the court of appeals met the requirements of Texas Rule

of Appellate Procedure 47.1.”); Stafford, 813 S.W.2d at 509.

                               III.    MOTION TO WITHDRAW

       In accordance with Anders, Carroll’s attorney asked this Court for permission to

withdraw as counsel. See Anders, 386 U.S. at 744; see also Kelly, 436 S.W.3d at 318–

19. We grant counsel’s motion to withdraw. Within five days of the date of this Court’s


                                              3
opinion, counsel is ordered to send a copy of this opinion and this Court’s judgment to

Carroll and to advise her of her right to file a petition for discretionary review. 1 See TEX.

R. APP. P. 48.4; see also In re Schulman, 252 S.W.3d at 411 n.35; Ex parte Owens, 206

S.W.3d 670, 673 (Tex. Crim. App. 2006).

                                            IV.     CONCLUSION

        We affirm the trial court’s judgment.

                                                                              CLARISSA SILVA
                                                                              Justice

Do not publish.
TEX. R. APP. P. 47.2(b).

Delivered and filed on the
31st day of March, 2022.




        1  No substitute counsel will be appointed. If Carroll seeks further review of this case by the Texas
Court of Criminal Appeals, she must either retain an attorney to file a petition for discretionary review or file
a pro se petition for discretionary review. Any petition for discretionary review must be filed within thirty
days from the date of either this opinion or the last timely motion for rehearing or timely motion for en banc
reconsideration that was overruled by this Court. See TEX. R. APP. P. 68.2. A petition for discretionary review
must be filed with the clerk of the Texas Court of Criminal Appeals. See id. R. 68.3. Any petition for
discretionary review should comply with the requirements of Texas Rule of Appellate Procedure 68.4. See
id. R. 68.4.
                                                       4